           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DAMIEN WESBY                                                  PLAINTIFF

v.                        No. 3:16-cv-235-DPM

GLOBE MANUFACTURING COMPANY, LLC;
and CASCO INDUSTRIES, INC.                                 DEFENDANTS
                                ORDER
     1. The Court is attaching working drafts of its (1) voir dire and (2)
preliminary instructions. Objections are due by noon on 4 April 2019.
     2.   Wesby' s lawyers have informally advised the Court that
Wesby will not attend the entire trial. To decide whether this issue
should be covered in voir dire, and if so, by whom, the Court needs to
know the details. Why will Wesby be absent? When? Wesby must
provide these details by notice filed by 4 April 2019.
     So Ordered.

                                                         li
                                       D.P. Marshall Jr.
                                       United States District Judge

                                          I   1df :ZOI'/
